 

 

** TNBOUND NOTIFICATION :; FAX RECEIVED SUCCESSFULLY **

TIME RECEIvVenCASE 5:19-CV-05778-JMY pbequERant 22 FBR RA RGHO 7/eaGes Pagadof 5
August 7, 2020 at 10:53:57 AM EDT 6108380367 Received

 

B8/87/ 28268 11:65AM 6188388367 KARYN L RIEGER PAGE 1/85

LAW OFFICES
FREDRICK E. CHARLES

441 Linden Street
Allentown, Pennsylvania 18102

(610) 437-7064

TELECOPY TRANOSMISSION SHEET

DATE: August 7, 2020
TIME: 10:45 a.m.
SENT TO: The Honorable John Milton Younge

FIRM:

 

RE: Bocket No, 19-ev-05778-IMY Saultz v. Commonwealth of PA, et al.

TELECOPIER NUMBER: (267-299-7368

SENT BY: FREDRICK E. CHARLES. ESQUIRE

TELECOPIER NUMBER: (610) 838-0367

CALL BACK NUMBER: (610) 437-7064

TOTAL PAGES SENT: 3 (INCLUDING THIS TRANSMISSION SHEET)

MESSAGE:

 

 

 

THIS INFORMATION TRANSMITTED BY THES FACSIMILE IS LEGALLY
PRIVILEGED AND CONFIDENTIAL INFORMATION INTENDED ONLY FOR THE
USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISCLOSURE, COPYING, DISTRIBUTION OR USE OF THE CONTENTS
OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS FACSEMILE IN ERROR, PLEASE NOTIFY US BY TELEPHONE
(COLLECT) AND RETURN THE ORIGINAL MESSAGE TO US AT THE ADDRESS
ABOVE VIA THE UNITED STATES POSTAL SERVICE. THANK YOU.

 
a8/67/2028 11:854M 6169398367 KARYN L RIEGER PAGE 82/85
Case 5:19-cv-05778-JMY Document 22 Filed 08/07/20 Page 2 of 5

LAW OFFICES

FREDRICK E. CHARLES

441 LINDEN STREET
ALLENTOWN, PENNSYLVANIA T8102

(610) 437-7064

August 7, 2020

The Honorable John Milton Younge
_ United States District Judge

Chambers Room 4007

United States Courthouse

601 Market Street

Philadelphia, PA 19106

Re: Robert Andrew Saultz v. Commonwealth of Pennsylvania, et al.
. Case No.: 19-cv-05778-IMY
Dear Judge Younge:

Please be advised that I am forwarding this letter to your attention with the
consent/authorization of opposing counsel Janelle E. Fulton, Esquire and Deputy Attorney
General Kathy Le. On April 16, 2020, Your Honor entered a Scheduling Order which, in part, set
August 14, 2020, as the deadline for all fact discovery and October 26, 2020, as the deadline for
all summary judpment/Daubert motions. As of the present date, counsel have engaged in a good
faith effort to complete all fact discovery by the original deadline and have stipulated to the
dismissal of several parties from the within action.

Counsels’ ability to complete fact discovery by the August 14, 2020 deadline has
been adversely affected by several factors, including my personal medical condition and the
Covid-19 pandemic. During the Rule 16 Conference, I advised Your Honor that I had been
hospitalized at the University of Pttsburgh Medical Center from October 30, 2019 through
November 19, 2019. Additional diagnostic testing and treatment originally scheduled for the
months of March and April were cancelled and re-scheduled for the months of June, July and
August of this year. My medical issues have placed Limitations on my ability to travel.

In addition to my medical issues, Counsel has encountered scheduling
complications related to the Covid-19 pandemic. Whereas depositions in some cases may be
completed by Zoom, in the within matter, it is respectfully submitted that counsel need to be
physically present for the taking of the deposition testimony of each party, including the
presentation and review of the numerous documents relating to each party’s sworn testimony.
88/87/2828 11:658M 6188388367 KARYN L RIEGER PAGE 83/85
Case 5:19-cv-05778-JMY Document 22 Filed 08/07/20 Page 3 of 5

The Honorable John Milton Younge
August 7, 2020
Page Two

Accordingly, Counsel are respectfully requesting an extension of the fact
discovery deadline until October 14, 2020, an extension of the deadline for the fling of summary
judgment motions unti! November 16, 2020, an extension of the deadline for filing Daubert
motions until Novermber 30, 2020, with responses to any such motions due on or before
December 16, 2020. Counsel has prepared the attached proposed Amended Scheduling Order
which addresses the within requested deadline extensions.

In the event that Your Honor should have any questions, please contact me and/or
defense counsel. Your consideration in this matter is greatly appreciated.

Very truly yours,

ae
if
a

_ FREDRICK E. CHARLES

  

FEC/kr

cc: = Janelle E. Fulton, Esquire
Kathy Le, Esquire

Via facsimile to: 267-299-7368
88/87/2828 11:658M 6188388367 KARYN L RIEGER PAGE 84/85
Case 5:19-cv-05778-JMY Document 22 Filed 08/07/20 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT ANDREW SAULTZ,

Plaintiff,
Case No. 19-05778-IMY
v.

ATTORNEY GENERAL
JOSH SHAPIRO, ET AL.,

Defendants
PROPOSED AMENDED SCHEDULING ORDER
AND NOW, this _ day of August 2020, upon consideration of the parties’ request, it
is hereby ORDERED that the Scheduling Order (ECF No. 17) is amended as follows:
1. Fact discovery shall continue in good faith.
2. At the parties’ request, this matter will be referred to the Honorable Carol Sandra
Moore Wells, United States Magistrate Judge, for settlement discussions. Referral requests shall
be submitted to the Court via email to Chambers_Younge@paed.uscourts.gov and copied to all
counsel. Such requests shall be made at the earliest possible stage of the litigation when
settlement discussions will be productive. As a general rule, the Court will not extend or stay the
foregoing case management deadlines pending the conduct of settlement discussions.
3. The foliowing deadlines are $0 ORDERED:
a. All fact discovery shall be completed by October 14, 2020; Plaintiff shall
produce his expert report(s) by October 14, 2020; Defendants shall produce
their expert report(s) by October 28, 2020; All expert discovery, including all

depositions of expert witnesses, shall be completed by November 16, 2020.
88/87/2828 11:658M 6188388367 KARYN L RIEGER PAGE 85/85
Case 5:19-cv-05778-JMY Document 22 Filed 08/07/20 Page 5of5

b. All motions for summary judgment shall be filed no later than November 16,
2020. Responses, if any, to such motions shall be filed no later than
December 16, 2020.
¢, All Daubert motions shall be filed no later than November 30, 2020.
Responses, if any, to such motions shall be filed no later than December 16,
2020.
4. A final pretrial conference will be held on February 23, 2021 at 2 p.m. in room 4007 at
the United States Courthouse located at 601 Market Street, Philadelphia, PA 19106.
5. Counsel are referred to Judge Younge’s operating procedures for further information:
https:/Avww.paed.uscourts. gow/judges-info/district-court-judges/john-milton-younge.
BY THE COURT:

{sf John Milton Younge
Judge John Milton Younge
